DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1- 2, 4-13, 15-16 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2021/0152833 in view of Fang et al. US 2019/0238849.
As to claim 1, Gao teaches a method of processing video data, comprising: determining, for a conversion between a current video block of a video picture and a bitstream of the video picture, [abstract; figs. 1-3; ¶ 0143; ¶ 0168-0169] a prediction mode being applied to the current video block, [abstract; figs. 1-2; ¶ 0168-0169] determining, a block vector of the current video block based on the prediction mode, [abstract; fig. 9; ¶ 0221-0023; ¶ 0269-0292] maintaining, a buffer comprising reference samples derived from blocks of sample values of the video picture; [abstract; figs. 6-8; ¶ 0199; ¶ 0277-0292] deriving, in the prediction mode, prediction samples of the current video block based on the block vector and the  buffer, [figs. 12-14; ¶ 0289; ¶ 0325; ¶ 0350-0353] and performing the conversion based on the prediction samples, wherein a range constrain is applied to the block vector. [¶ 0246-0253; ¶ 0287]
Gao does not explicitly teach a virtual buffer.
Fang teaches a virtual buffer. {¶ 0078; ¶ 0084]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Fang with the teachings of Gao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 2, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 1. Gao teaches wherein the block vector is constrained in the range of [-2m, 2m- 1], wherein m is an integer. [¶ 0253]
As to claim 4, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 1. Gao teaches wherein the virtual buffer is reset before processing a coding tree unit (CTU) row. [¶ 0330-0031; ¶ 0335-0336]
As to claim 5, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 4. wherein the reference samples in the virtual buffer are reset to be -1. [fig. 14; ¶ 0008; ¶ 0015; ¶ 0022; ¶ 0029; ¶ 0035; ¶ 0047; ¶ 0331; ¶ 0350]
As to claim 6, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 4. Gao teaches wherein availability of one or more reference samples in the virtual buffer for deriving the prediction samples is determined based on a size of a virtual unit. [¶ 0341]
As to claim 7, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 6. Gao teaches wherein a subset of reference samples determined based on the size of the virtual unit in the virtual buffer are unavailable. [¶ 0339-0341]
As to claim 8, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 6. Gao teaches wherein the size of the virtual unit is equal to Min(64, CtbSizeY ), where CtbSizeY denotes a size of a coding tree block. [¶ 0341]
As to claim 9, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 1. Gao teaches wherein when a size of a coding tree block is 128, the size of the virtual buffer is equal to a size of two coding tree blocks. [¶ 0341]
As to claim 10, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 1. Gao teaches wherein the conversion comprises encoding the video picture into the bitstream. [figs. 1-3; ¶ 0162; ¶ 0168-0227] 
As to claim 11, Gao (modified by Fang), using the motivation above, teaches the limitation of claim 1. Gao teaches wherein the conversion comprises decoding the video picture from the bitsteam. [figs. 1-3; ¶ 0158; ¶ 0162; ¶ 0229-0251]
As to claim 12, which is the corresponding apparatus of the method as recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 12.
As to claim 13, which is the corresponding apparatus of the method as recited in claim 1, the rejection and analysis made for claim 2 also applies for claim 13.
As to claim 15, which is the corresponding non-transitory computer-readable storage medium of the method as recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 15.
As to claim 16, which is the corresponding non-transitory computer-readable storage medium of the method as recited in claim 2, the rejection and analysis made for claim 2 also applies for claim 16.
As to claim 18, which is the corresponding A non-transitory computer-readable recording medium of the method as recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 18.
As to claim 19, which is the corresponding non-transitory computer-readable recording medium of the method as recited in claim 2, the rejection and analysis made for claim 2 also applies for claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483